DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa (US 2019/0164847).
Regarding claim 1, Maekawa discloses, in at least figure 1 and related text, an integrated circuit (IC) structure (the limitation of “an integrated circuit (IC) structure” has not patentable weight because it is interpreted as intended use), comprising: 
a transistor (1Tr, [34]), including a channel material (SM, [56]), a pair of source or drain (S/D) regions (D1/EX1, [72], [76], [77]), and a gate stack (G1/GF1, [41]), wherein: 
the channel material (SM, [56]) includes a semiconductor material ([56]) and dopant atoms of a first type ([56], [60]), wherein the dopant atoms of the first type ([56], [60]) are either P-type dopant atoms ([56], [60]) or N-type dopant atoms, 
at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) includes a first portion (D1, [76], [77]) and a second portion (EX1, [72], [77]), 
the first portion (D1, [76], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) includes dopant atoms of a second type ([76]), wherein the dopant atoms of the second type ([76]) are either P-type dopant atoms or N-type dopant atoms ([76]) and the second type ([76]) is different from the first type ([56], [60]), and wherein the dopant atoms of the second type ([76]) in the first portion (D1, [76], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) are at a first dopant concentration ([77]), 
the second portion (EX1, [72], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) includes the dopant atoms of the second type ([72]), wherein the dopant atoms of the second type ([72]) in the second portion (EX1, [72], [77]) are at a second dopant concentration ([77]), 
the second portion (EX1, [72], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) is closer to the gate stack (G1/GF1, [41]) than the first portion (D1, [76], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]), and 
the second dopant concentration is lower than the first dopant concentration ([77]).
Claim(s) 9, 11-16, and 18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shifren (US 2017/0040419).
Regarding claim 9, Shifren discloses, in at least figure 1 and related text, an integrated circuit (IC) structure (the limitation of “an integrated circuit (IC) structure” has not patentable weight because it is interpreted as intended use), comprising:
a transistor (100, [17]), including a channel material (110/111, [20], [21]), a pair of source or drain (S/D) regions (104/106, [17]), and a gate stack (102/108, [18], [19]), wherein: 
the channel material (110/111, [20], [21]) includes a first portion (111, [21]) and a second portion (110, [20]), 
the first portion (111, [21]) of the channel material (110/111, [20], [21]) includes dopant atoms of a first type ([17]), wherein the dopant atoms of the first type ([17]) are either P-type dopant atoms ([17]) or N-type dopant atoms, and wherein the dopant atoms of the first type ([17]) in the first portion (111, [21]) of the channel material (110/111, [20], [21]) are at a first dopant concentration ([21]), 
the second portion (110, [20]) of the channel material (110/111, [20], [21]) includes the dopant atoms of the first type ([17]) at a second dopant concentration ([20]), 
the second portion (110, [20]) of the channel material (110/111, [20], [21]) is between the first portion (111, [21]) of the channel material (110/111, [20], [21]) and the gate stack (102/108, [18], [19]), 
the second dopant concentration ([20]) is lower than the first dopant concentration ([21]), and 
each S/D region of the pair of S/D regions (104/106, [17]) includes dopant atoms of a second type ([17]), wherein the dopant atoms of the second type ([17]) are either P-type dopant atoms or N-type dopant atoms ([17]) and the second type is different from the first type ([17]).
Regarding claim 11, Shifren discloses the IC structure according to claim 9 as described above.
Shifren further discloses, in at least figure 1 and related text, the first dopant concentration ([21]) is at least 5x1017 dopant atoms per cubic centimeter ([21]).
Regarding claim 12, Shifren discloses the IC structure according to claim 9 as described above.
Shifren further discloses, in at least figure 1 and related text, a thickness of the second portion (110, [20]) of the channel material (110/111, [20], [21]) is between 1 and 15 nanometers ([20]).
Regarding claim 13, Shifren discloses the IC structure according to claim 9 as described above.
Shifren further discloses, in at least figure 1 and related text, the gate stack (102/108, [18], [19]) includes a gate dielectric (108, [19]) comprising a first portion (hafnium oxide based insulator, [19]) and a second portion (SiO2-based insulator, [19]), 
the second portion (SiO2-based insulator, [19]) of the gate dielectric (108, [19]) is between the first portion (hafnium oxide based insulator, [19]) of the gate dielectric (108, [19]) and the channel material (110/111, [20], [21]), 
the first portion (hafnium oxide based insulator, [19]) of the gate dielectric (108, [19]) has a first dielectric constant (dielectric constant of hafnium oxide based insulator, [19]), 
the second portion (SiO2-based insulator, [19]) of the gate dielectric (108, [19]) has a second dielectric constant (dielectric constant of SiO2-based insulator, [19]), and 
the second dielectric constant (dielectric constant of SiO2-based insulator, [19]) is lower than the first dielectric constant (dielectric constant of hafnium oxide based insulator, [19]).
Regarding claim 14, Shifren discloses, in at least figure 1 and related text, an integrated circuit (IC) structure (the limitation of “an integrated circuit (IC) structure” has not patentable weight because it is interpreted as intended use), comprising:
a transistor (100, [17]), including a channel material (110/111, [20], [21]), a pair of source or drain (S/D) regions (104/106, [17]), and a gate stack (102/108, [18], [19]), wherein: 
the channel material (110/111, [20], [21]) is between the pair of S/D regions (104/106, [17]), 
the gate stack (102/108, [18], [19]) includes a gate dielectric (108, [19]) comprising a first portion (hafnium oxide based insulator, [19]) and a second portion (SiO2-based insulator, [19]), 
the second portion (SiO2-based insulator, [19]) of the gate dielectric (108, [19]) is between the first portion (hafnium oxide based insulator, [19]) of the gate dielectric (108, [19]) and the channel material (110/111, [20], [21]), 
the first portion (hafnium oxide based insulator, [19]) of the gate dielectric (108, [19]) has a first dielectric constant (dielectric constant of hafnium oxide based insulator, [19]), 
the second portion (SiO2-based insulator, [19]) of the gate dielectric (108, [19]) has a second dielectric constant (dielectric constant of SiO2-based insulator, [19]), and 
the second dielectric constant (dielectric constant of SiO2-based insulator, [19]) is lower than the first dielectric constant (dielectric constant of hafnium oxide based insulator, [19]).
Regarding claim 15, Shifren discloses the IC structure according to claim 14 as described above.
Shifren further discloses, in at least figure 1 and related text, a thickness of each of the first portion (hafnium oxide based insulator, [19]) of the gate dielectric (108, [19]) and the second portion (SiO2-based insulator, [19]) of the gate dielectric (108, [19]) is between 1 and 5 nanometers ([19]).
Regarding claim 16, Shifren discloses the IC structure according to claim 14 as described above.
Shifren further discloses, in at least figure 1 and related text, the first dielectric constant (dielectric constant of hafnium oxide based insulator, [19]) is greater than a dielectric constant of silicon dioxide or the second dielectric constant is lower than a dielectric constant of silicon dioxide.
Regarding claim 18, Shifren discloses the IC structure according to claim 14 as described above.
Shifren further discloses, in at least figure 1 and related text, the channel material (110/111, [20], [21]) includes a group IV semiconductor material ([20], [21]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (US 2019/0164847) in view of Tsai (US 2016/0254365).
Regarding claim 2, Maekawa discloses the IC structure according to claim 1 as described above.
Maekawa does not explicitly disclose the first dopant concentration is at least 5x1019 dopant atoms per cubic centimeter.
Tsai teaches, in at least figures 3I, 4, and related text, the device comprising the first dopant concentration (concentration of 324, [24], [26]) is at least 5x1019 dopant atoms per cubic centimeter ([24], [26], figure 4), for the purpose of providing solid phase dopant diffusion method to overcome the above FinFET shadowing effects thereby maximizing the benefits provided by three-dimensional FinFET technologies ([13]).
Maekawa and Tsai are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maekawa with the specified features of Tsai because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Maekawa to have the first dopant concentration being at least 5x1019 dopant atoms per cubic centimeter, as taught by Tsai, for the purpose of providing solid phase dopant diffusion method to overcome the above FinFET shadowing effects thereby maximizing the benefits provided by three-dimensional FinFET technologies ([13], Tsai).
Regarding claim 6, Maekawa discloses the IC structure according to claim 1 as described above.
Maekawa does not explicitly disclose in the at least one of the pair of S/D regions, a dopant concentration of the dopant atoms of the second type decreases from a portion of the at least one of the pair of S/D regions that is farthest away from the gate stack to a portion of the at least one of the pair of S/D regions that is closest to the gate stack.
Tsai teaches, in at least figures 3I, 4, and related text, the device comprising in the at least one of the pair of S/D regions (324, [24], [26]), a dopant concentration of the dopant atoms of the second type ( n-type, [24]) decreases from a portion of the at least one of the pair of S/D regions (324, [24], [26]) that is farthest away from the gate stack (312/314, [20]) to a portion of the at least one of the pair of S/D regions (324, [24], [26]) that is closest to the gate stack (312/314, [20]) ([24], [26], figures), for the purpose of providing solid phase dopant diffusion method to overcome the above FinFET shadowing effects thereby maximizing the benefits provided by three-dimensional FinFET technologies ([13]).
Maekawa and Tsai are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maekawa with the specified features of Tsai because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Maekawa to have in the at least one of the pair of S/D regions, the dopant concentration of the dopant atoms of the second type decreasing from a portion of the at least one of the pair of S/D regions that is farthest away from the gate stack to a portion of the at least one of the pair of S/D regions that is closest to the gate stack, as taught by Tsai, for the purpose of providing solid phase dopant diffusion method to overcome the above FinFET shadowing effects thereby maximizing the benefits provided by three-dimensional FinFET technologies ([13], Tsai).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (US 2019/0164847) in view of Kreipl (US 2006/0046354).
Regarding claim 3, Maekawa discloses the IC structure according to claim 1 as described above.
Maekawa does not explicitly disclose the second dopant concentration is below 1x1018 dopant atoms per cubic centimeter.
Kreipl teaches, in at least figure 2 and related text, the device comprising the second dopant concentration (concentration of 218/220, [33]) is below 1x1018 dopant atoms per cubic centimeter ([33]), for the purpose of minimizing resistance between the gate and the channel ([6]). 
Maekawa and Kreipl are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maekawa with the specified features of Kreipl because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Maekawa to have the second dopant concentration being below 1x1018 dopant atoms per cubic centimeter, as taught by Kreipl, for the purpose of minimizing resistance between the gate and the channel ([6], Kreipl).
Regarding claim 4, Maekawa discloses the IC structure according to claim 1 as described above.
Maekawa does not explicitly disclose the second portion of the at least one of the pair of S/D regions overlaps with a portion of the gate stack.
Kreipl teaches, in at least figure 2 and related text, the device comprising the second portion (218/220, [33]) of the at least one of the pair of S/D regions (226/228/218/220, [33], [35]) overlaps with a portion of the gate stack (214/216, [32]), for the purpose of minimizing resistance between the gate and the channel ([6]). 
Maekawa and Kreipl are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maekawa with the specified features of Kreipl because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Maekawa to have the second portion of the at least one of the pair of S/D regions overlapping with a portion of the gate stack, as taught by Kreipl, for the purpose of minimizing resistance between the gate and the channel ([6], Kreipl).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (US 2019/0164847) in view of Shifren (US 2017/0040419).
Regarding claim 7, Maekawa discloses the IC structure according to claim 1 as described above.
Maekawa does not explicitly disclose the channel material includes a first portion and a second portion, the second portion of the channel material is between the first portion of the channel material and the gate stack, a dopant concentration of the dopant atoms of the first type in the second portion of the channel material is lower than a dopant concentration of the dopant atoms of the first type in the first portion of the channel material.
Shifren teaches, in at least figure 1 and related text, the device comprising the channel material (110/111, [20], [21]) includes a first portion (111, [21]) and a second portion (110, [20]), the second portion (110, [20]) of the channel material (110/111, [20], [21]) is between the first portion (111, [21]) of the channel material (110/111, [20], [21]) and the gate stack (102/108, [18], [19]), a dopant concentration ([20]) of the dopant atoms of the first type ([17]) in the second portion (110, [20]) of the channel material (110/111, [20], [21]) is lower than a dopant concentration ([21]) of the dopant atoms of the first type ([17]) in the first portion (111, [21]) of the channel material (110/111, [20], [21]), for the purpose of providing improved transistor manufacturable on bulk CMOS substrates having greatly reduced short channel effects ([15]). 
Maekawa and Shifren are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maekawa with the specified features of Shifren because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Maekawa to have the channel material including a first portion and a second portion, the second portion of the channel material being between the first portion of the channel material and the gate stack, a dopant concentration of the dopant atoms of the first type in the second portion of the channel material being lower than a dopant concentration of the dopant atoms of the first type in the first portion of the channel material, as taught by Shifren, for the purpose of providing improved transistor manufacturable on bulk CMOS substrates having greatly reduced short channel effects ([15], Shifren).
Regarding claim 8, Maekawa discloses the IC structure according to claim 1 as described above.
Maekawa does not explicitly disclose the gate stack includes a gate dielectric comprising a first portion and a second portion, the second portion of the gate dielectric is between the first portion of the gate dielectric and the channel material, the first portion of the gate dielectric has a first dielectric constant, the second portion of the gate dielectric has a second dielectric constant, and the second dielectric constant is lower than the first dielectric constant.
Shifren teaches, in at least figure 1 and related text, the device comprising the gate stack (102/108, [18], [19]) includes a gate dielectric (108, [19]) comprising a first portion (hafnium oxide based insulator, [19]) and a second portion (SiO2-based insulator, [19]), the second portion (SiO2-based insulator, [19]) of the gate dielectric (108, [19]) is between the first portion (hafnium oxide based insulator, [19]) of the gate dielectric (108, [19]) and the channel material (110/111, [20], [21]), the first portion (hafnium oxide based insulator, [19]) of the gate dielectric (108, [19]) has a first dielectric constant (dielectric constant of hafnium oxide based insulator, [19]), the second portion (SiO2-based insulator, [19]) of the gate dielectric (108, [19]) has a second dielectric constant (dielectric constant of SiO2-based insulator, [19]), and the second dielectric constant (dielectric constant of SiO2-based insulator, [19]) is lower than the first dielectric constant (dielectric constant of hafnium oxide based insulator, [19]), for the purpose of providing improved transistor manufacturable on bulk CMOS substrates having greatly reduced short channel effects ([15]). 
Maekawa and Shifren are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Maekawa with the specified features of Shifren because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Maekawa to have the gate stack including a gate dielectric comprising a first portion and a second portion, the second portion of the gate dielectric being between the first portion of the gate dielectric and the channel material, the first portion of the gate dielectric having a first dielectric constant, the second portion of the gate dielectric having a second dielectric constant, and the second dielectric constant being lower than the first dielectric constant, as taught by Shifren, for the purpose of providing improved transistor manufacturable on bulk CMOS substrates having greatly reduced short channel effects ([15], Shifren).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shifren (US 2017/0040419).
Regarding claim 10, Shifren discloses the IC structure according to claim 9 as described above.
Shifren does not explicitly disclose the second dopant concentration is below 1x1017 dopant atoms per cubic centimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second dopant concentration as claimed in claim 10 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the second dopant concentration as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the second dopant concentration is below 1x1017 dopant atoms per cubic centimeter) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shifren (US 2017/0040419) in view of Maekawa (US 2019/0164847).
Regarding claim 17, Shifren discloses the IC structure according to claim 14 as described above.
Shifren does not explicitly disclose the channel material includes a semiconductor material that includes dopant atoms of a first type, wherein the dopant atoms of the first type are either P-type dopant atoms or N-type dopant atoms, at least one of the pair of S/D regions includes a first portion and a second portion, the first portion of the at least one of the pair of S/D regions includes dopant atoms of a second type, wherein the dopant atoms of the second type are either P-type dopant atoms or N- type dopant atoms and the second type is different from the first type, and wherein the dopant atoms of the second type in the first portion of the at least one of the pair of S/D regions are at a first dopant concentration, the second portion of the at least one of the pair of S/D regions includes the dopant atoms of the second type, wherein the dopant atoms of the second type in the second portion are at a second dopant concentration, the second portion of the at least one of the pair of S/D regions is closer to the gate stack than the first portion of the at least one of the pair of S/D regions, and the second dopant concentration is lower than the first dopant concentration.
Maekawa teaches, in at least figure 1 and related text, the device comprising the channel material (SM, [56]) includes a semiconductor material ([56]) and dopant atoms of a first type ([56], [60]), wherein the dopant atoms of the first type ([56], [60]) are either P-type dopant atoms ([56], [60]) or N-type dopant atoms, at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) includes a first portion (D1, [76], [77]) and a second portion (EX1, [72], [77]), the first portion (D1, [76], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) includes dopant atoms of a second type ([76]), wherein the dopant atoms of the second type ([76]) are either P-type dopant atoms or N-type dopant atoms ([76]) and the second type ([76]) is different from the first type ([56], [60]), and wherein the dopant atoms of the second type ([76]) in the first portion (D1, [76], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) are at a first dopant concentration ([77]), the second portion (EX1, [72], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) includes the dopant atoms of the second type ([72]), wherein the dopant atoms of the second type ([72]) in the second portion (EX1, [72], [77]) are at a second dopant concentration ([77]), the second portion (EX1, [72], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]) is closer to the gate stack (G1/GF1, [41]) than the first portion (D1, [76], [77]) of the at least one of the pair of S/D regions (D1/EX1, [72], [76], [77]), and the second dopant concentration is lower than the first dopant concentration ([77]), for the purpose of improving reliability of a semiconductor device ([10]). 
Shifren and Maekawa are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shifren with the specified features of Maekawa because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Shifren to have the channel material including a semiconductor material that includes dopant atoms of a first type, wherein the dopant atoms of the first type are either P-type dopant atoms or N-type dopant atoms, at least one of the pair of S/D regions includes a first portion and a second portion, the first portion of the at least one of the pair of S/D regions includes dopant atoms of a second type, wherein the dopant atoms of the second type are either P-type dopant atoms or N- type dopant atoms and the second type is different from the first type, and wherein the dopant atoms of the second type in the first portion of the at least one of the pair of S/D regions are at a first dopant concentration, the second portion of the at least one of the pair of S/D regions includes the dopant atoms of the second type, wherein the dopant atoms of the second type in the second portion are at a second dopant concentration, the second portion of the at least one of the pair of S/D regions is closer to the gate stack than the first portion of the at least one of the pair of S/D regions, and the second dopant concentration is lower than the first dopant concentration, as taught by Maekawa, for the purpose of improving reliability of a semiconductor device ([10], Maekawa).
Regarding claim 19, Shifren discloses the IC structure according to claim 14 as described above.
Shifren does not explicitly disclose the channel material includes one or more of: a crystalline material, a polycrystalline semiconductor material, or a laminate of crystalline and polycrystalline materials.
Maekawa teaches, in at least figure 1 and related text, the device comprising the channel material (SM, [56]) includes one or more of: a crystalline material ([56]), a polycrystalline semiconductor material, or a laminate of crystalline and polycrystalline materials, for the purpose of improving reliability of a semiconductor device ([10]). 
Shifren and Maekawa are analogous art because they both are directed to integrated circuit (IC) structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Shifren with the specified features of Maekawa because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Shifren to have the channel material including one or more of: a crystalline material, a polycrystalline semiconductor material, or a laminate of crystalline and polycrystalline materials, as taught by Maekawa, for the purpose of improving reliability of a semiconductor device ([10], Maekawa).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “the second portion overlaps with a portion of the gate stack by less than 10 percent of a gate length of the transistor” in combination with other elements of the base claims 1 and 5.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 14 and 20 that recite “at least a portion of the polarization material is between the channel material of the transistor and the III-N semiconductor material, and a lattice constant of the polarization material is smaller than a lattice constant of the Ill-N semiconductor material” in combination with other elements of the base claims 14 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811